 

Case 1:19-mj-00186-DAR Documenté6 Filed 08/01/19 Page 1 of 1

~”

a

0 442 (Rev 11/11) Arrest Warrant EID 4 4142580

 

UNITED STATES DISTRICT COURT

FILED

for the
District of Columbia AUG 01 2019
Clerk. |
United States of America B ankronte ot and
Vv. ) Case: 19-mj-186
) Assigned To: Judge Deborah A. Robinson
) Assign. Date: 7/17/2019
; ) Description: Criminal Complaint w/Arrest Warrant

Joshua David McCarty )

)
T. 27 Wil GS3Arsos8
ARREST WARRANT Gp:zid 90- TBHSMUH S'S

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Joshua David McCarty ;
who is accused of an offense or violation based on the following document filed with the court:

 

(7 Indictment O Superseding Indictment O Information 1 Superseding Information iw Complaint
© Probation Violation Petition [ Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Production of Child Pornography, in violation of 18 U.S.C. Section 2251 (a) & (e)
Distribution of Child Pornography, in violation of 18 U.S.C. Section 2251(a)(2)
Advertising Child Pornography, in violation of 18 U.S.C. Section 2251(d)(1)(A)

    

Date: 07/17/2019

Issuing officer’s signature

City and state: Washington, D.C. Deborah A. Robinson, United States Magistrate Judge

Printed name and title

 

 

 

 

Return .
This warrant was received on (date) / / VY ; vt4 , and the person was arrested on (date) bf } / ad ce) 4 *
at (city and state) i/o 5 hy ay hon bc Re ciud

 

pate: Sf! 2019 LA

Arresting officer's signature

C. Schuster , LSS

Printed ndme and title

 

 
